Citation Nr: 0804501	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the post-operative 
residuals of left eye cataract surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1949 to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran has since relocated to another 
jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A travel board hearing with a Veterans Law Judge was 
scheduled for the veteran at the St. Petersburg RO.  He 
submitted a timely response to the effect that he had moved 
to Ohio, could not attend at St. Petersburg, and wanted his 
hearing at the Huntington, West Virginia RO.  In view of the 
difference between the veteran's residence and his requested 
hearing location, the Board asked him to clarify his request.  
In January 2008, the Board received the veteran's response 
confirming his request for a hearing at the Huntington RO.  
Such a hearing should be scheduled.  

In June 2006, an RO denied benefits under the provisions of 
38 U.S.C.A. § 1151 for the post-operative residuals of left 
eye cataract surgery.  The veteran's notice of disagreement 
was received in July 2006.  A statement of the case on that 
issue is not of record.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The veteran is 
notified that the Board will not have jurisdiction of the 
issue unless he files a timely substantive appeal in response 
to the SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a travel board hearing 
before a Veterans Law Judge at the 
Huntington RO.  

2.  Readjudicate the claim for benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for the post-operative residuals 
of left eye cataract surgery.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a SOC on that 
issue, which addresses all pertinent 
evidence.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond with a substantive appeal.  If 
a timely substantive appeal is filed, 
the case should be forwarded to the 
Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

